DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This is the second Office action on the merits of the claims.  
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 10 March 2021 cites the following foreign patent application publication:  JP-2006-070019.  Although the cited document is in the Japanese language, it was not accompanied by (1) an explanation of its relevance or (2) a written English-language translation or an English-language abstract.  The examiner notes that Applicant included only an English translation of the abstract of a different Japanese publication, i.e., JP-2005-193333-A, which concerns correcting warp of ceramic plates.  Consequently, JP-2006-070019 has not been considered by the examiner.  Applicant is referred to 37 CFR § 1.98(a)(3)(i), which requires — in regard to each document listed on an IDS that is not in the English language — that patent applicants submit “[a] concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c) most knowledgeable about the content of the patent.”  Applicant is additionally referred to 37 CFR § 1.98(a)(3)(ii), which further requires that patent applicants submit “[a] copy of the translation if a written English-language translation of a non-English-language document, or portion thereof, is within the possession, custody, or control of, or is readily available to any individual designated in § 1.56(c).”  
Status of the Claims
In the Reply filed 27 January 2021, Applicant amended claim 1 and cancelled claim 9.  Claims 1-8 and 10-20 are pending.  Claims 11-20 remain withdrawn because they are directed to non-elected Inventions II-VI.  Accordingly, claims 1-8 and 10 are considered below.  
Status of the Rejections
The rejection of claims 1-3 and 5-8 under 35 U.S.C. 102(a)(1) based on Abe (US 4,895,722) is maintained.  Applicant’s argument is considered in paragraphs 16-19.  
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Abe (US 4,895,722) in view of Kelly (US 2006/0165635 A1) is maintained.
The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Abe (US 4,895,722) in view of Burnett (US 2015/011659 A1) is maintained.
The provisional rejection of the claims on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of co-pending U.S. Application No. 16/592,998 is maintained.  
Claim Rejections - 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Abe (US 4,895,722).
Abe is directed to hair treatment compositions comprising a decomposition derivative of keratin (abstract).
In Example 3 (column 14, lines 37-50), Abe discloses an exemplary shampoo composition that comprises the keratin derivative from Synthetic Example 1(a), which is directed to derivatives obtained by oxidizing keratin material and is disclosed in column 9, lines 28-47.  See also column 2, lines 23-53 (discussing the oxidation/decomposition reaction).  Synthetic Example 1(a) is an α-keratose (column 9, line 45) derived from wool (column 9, line 33), not human hair.  However, Abe identifies human hair as one of only three most-preferred keratin starting materials that can be subjected to the oxidation reaction.  Column 2, lines 13-17 (“The starting keratin materials are, for example, animal hairs, human hair, feathers, nails, horns, hooves, scales and the like, among which wool, human hair and feathers are most preferable.  These keratin materials can be subjected to the oxidation or reduction reaction….” (emphasis added)).  Accordingly, a person having ordinary skill in the art—following a review of Abe—would have readily envisaged substituting human hair for wool as the starting keratin material for Synthetic Example 1(a).  The examiner notes that the keratin derivative from Synthetic Example 1(a) — i.e., α-keratose — is the species of keratin protein elected by Applicant and qualifies as “not denatured and maintains a natural keratin protein conformation” (claim 1).  See also claim 2 (reciting “alpha-keratose”).  Therefore, claims 1-3 and 6 are anticipated by Abe.
Regarding claims 5 and 8, the shampoo composition disclosed in Example 3 of Abe comprises 87% water (column 14, lines 37-50) and, therefore, qualifies as an aqueous solution (claim 5) and anticipates the range recited in claim 8, i.e., “at least 50% water.”  See MPEP § 2131.03(I) (anticipation of ranges).  
Regarding claim 7, the shampoo composition disclosed in Example 3 of Abe comprises 0.5% of Column 14, lines 37-50; column 9, line 45.  That concentration anticipates the corresponding range recited in claim 7, i.e., “about 0.01% to about 10%.”  See MPEP § 2131.03(I) (anticipation of ranges).  
Response to Applicant’s Argument
As explained below, the arguments raised by Applicant on pages 5-6 of the Reply filed 27 January 2021 are not persuasive:
Rajabinejad evidences that keratoses are produced when keratins are extracted using an oxidation method.  Page 2417 at Table I.  This is consistent with the specification of the present application, as originally filed.  Page 4, lines 6-8 (“Soluble keratins can be extracted from human hair fibers by oxidation or reduction using methods known in the art.  If one employs an oxidative treatment, the resulting keratins are referred to as ‘keratoses.’”).  The specification includes only limited disclosure directed to the shape or configuration of the keratin protein or derivative thereof.  It merely states, “According to one embodiment, the keratin protein maintains a naturally occurring shape or configuration (i.e., does not undergo any transformation or denaturing) during extraction from human hair and subsequent processing.”  Page 5, lines 20-22.  Thus, the specification is silent as to whether keratoses were intended to qualify as “not denatured and maintains natural keratin protein conformation.”  However, the present application claims the benefit of Provisional Application No. 62/524,660, which provides controlling guidance regarding the intent of the inventors.  The ’660 Provisional Application states, in relevant part: “This invention relates to the ability to extract fully intact, conformationally correct form(s) of purified human-derived keratins from hair.  Extracted keratins are either oxidized or reduced to isolate specific ranges of molecular weight keratin protein(s).”  Page 1 (emphasis added).  The foregoing disclosure establishes that oxidized e.g., α-keratose (the species of keratin protein elected by Applicant), were intended by the inventors to qualify as a conformationally correct keratin protein or derivative thereof.  MPEP § 2111 (“During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”), quoting Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc).  
In the interest of compact prosecution, the examiner recommends that Applicants revise their prosecution strategy to avoid generating additional conflict between their arguments/evidence and the specification of the present application, which includes the ’660 Provisional Application.  Otherwise, it is likely that rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) will be required to maintain fidelity to the original intent of the inventors, as discussed above.  
The foregoing rejection is maintained.
*     *     *
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 4,895,722) in view of Kelly (US 2006/0165635 A1).
Abe is discussed above, in the rejection under 35 U.S.C. 102(a)(1).  That discussion is incorporated by referenced into this rejection under 35 U.S.C. 103.
Abe provides that hair treatment composition disclosed therein can be a “hair setting lotion, hair styling lotion, cutting lotion, brushing lotion, hair spray, permanent wave lotion, hair dye, decolorant, shampoo, hair conditioner, hair rinse and the like” (column 9, lines 1-7).  Although Abe discloses that the hair treatment composition can be a hair conditioner, Abe does not disclose an exemplary hair conditioning formulation and is silent as to whether any such formulation can comprise panthenol.  As explained below, Kelly compensates for this deficiency.
Kelly is directed to a range of personal care products that include a keratin protein fraction (abstract).  
In paragraph [0119], Kelly teaches a leave-in hair conditioning formulation that comprises a keratin fraction and panthenol. 
Prior to the time of filing the present application, the foregoing teachings would have motivated a person having ordinary skill in the art to modify Abe by selecting the non-keratin constituents of the leave-on hair conditioner formulation of paragraph [0119] of Kelly for use with Abe’s keratin derivative of Synthetic Example 1(a).  Therefore, claim 4 is prima facie. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 4,895,722) in view of Burnett (US 2015/011659 A1).
Abe is discussed above, in the rejection under 35 U.S.C. 102(a)(1).  That discussion is incorporated by referenced into this rejection under 35 U.S.C. 103.
Abe discloses that the average molecular weight of the keratin derivative can be from 30,000 to 100,000 Daltons (column 5, lines 46-49).  However, Abe does not satisfy the range recited in claim 10.  As explained below, Burnett compensates for this deficiency.
Burnett is directed to keratin proteins from human hair that form gels at low concentrations (paras. [0007], [0008], and [0013]).
Burnett teaches that alpha keratins, particularly alpha keratose or alpha kerateine, are especially suitable for that purpose at even higher molecular weights, “e.g., up to 100 or 200 or 300 or 400 or 500 kiloDaltons” (para. [0021]). 
Prior to the time of filing the present application, the foregoing teachings of Burnett would have motivated a person having ordinary skill in the art to modify Abe by experimenting with keratins having a molecular weight of up to 500 kiloDaltons, in an effort to allow for a lower effective concentration of keratins in hair conditioners having a gel form.  Therefore, claim 10 is prima facie obvious.  MPEP § 2144.05(I).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-8 and 10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of co-pending U.S. Application No. 16/592,998 (as amended on 20 January 2021).
The conflicting claims (the claims of the ’998 patent application), which are directed to a keratin protein filler composition for hair, differ only marginally in scope from the claims of the present application.  For example, compare conflicting claims 1 and 2 to claims 1, 2, 5, and 6 of the present application.  This is a provisional rejection because the conflicting claims have not yet been patented.

Conclusion
Claims 1-8 and 10 are rejected.  
No claim is allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
/P.A./
19 April 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611